       Case 6:19-po-00244-JDP Document 33 Filed 06/11/21 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        Case No: 6:19-po-00244-JDP
12                      Plaintiff,
13           v.                                        MOTION TO DISMISS; AND
                                                       [PROPOSED] ORDER THEREON
14

15    STEVEN W. HEMMANN,
16                      Defendant.
17

18          Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order of dismissal of case 6:19-

20   po-00244-JDP, without prejudice and in the interest of justice.

21

22                                                        Respectfully submitted,

23
                                                          PHILLIP A. TALBERT
24                                                        United States Attorney
25

26          Dated: June 10, 2021                          /S/ Sean O. Anderson_____
27                                                        SEAN O. ANDERSON
                                                          Legal Officer
28                                                        Yosemite National Park
                                                      1
        Case 6:19-po-00244-JDP Document 33 Filed 06/11/21 Page 2 of 2


 1                                        ORDER
 2

 3           Upon motion of the United States brought under Fed. R. Crim. Pro. 48, the matter of
     United States v. Hemmann, case no. 6:19-po-00244-JDP is hereby dismissed without prejudice, in
 4
     the interest of justice.
 5

 6   IT IS SO ORDERED.
 7

 8           Dated: June 10, 2021

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
